         Case 3:21-cv-00282-VLB Document 10 Filed 03/08/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 ROBERT RICKETTS                           :
     Plaintiff,                            :
                                           :       No. 21-cv-282 (VLB)
        v.                                 :
                                           :
 JOHN JOYCE                                :       March 8, 2021
 MARGARET BOZEK                            :
 NANCY EISWIRTH,                           :
 In her individual and official            :
 capacity,                                 :
 STEPHEN HUMPREY,                          :
 In his individual and official capacity
 JACQUELINE NEWHOUSE,
 In her individual and official capacity
        Defendants.


                          Opinion and Order to Show Cause

      Plaintiff Robert Ricketts, an attorney, filed a pro se action against the above

captioned defendants related to a custody dispute between Plaintiff and non-party

Janelle Mallett. The Court has reviewed the complaint sua sponte and determine

that the Court’s subject matter jurisdiction appears lacking. Plaintiff is ordered to

show cause as to why the Court must not dismiss the action for lack of subject

matter jurisdiction.


                                      Background


      The following facts are taken from the Complaint [Dkt. 1] and are assumed

to be true for purposes of determining whether the Court has subject matter

jurisdiction. Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243

(2d Cir. 2014).



                                               1
         Case 3:21-cv-00282-VLB Document 10 Filed 03/08/21 Page 2 of 9




      According to the Complaint, following a police incident in December 2016,

Margaret Bozek was appointed by the Superior Court to serve as a guardian ad

litem for Plaintiff’s children. [Dkt. 1 (Compl.) ¶ 22]. Plaintiff alleges that his minor

children complained of being abused and having their food withheld while in Ms.

Mallett’s care. Id. ¶ 23.1 Plaintiff observed that his children were underdressed for

the weather and the children reported that Ms. Mallett smacked them on the face.

Id. ¶ 24. Plaintiff alleges that his child was left in a stranger’s care in April 2017 and

complained that the stranger had acted inappropriately towards the child. Id. ¶ 27.

The child was assaulted by the stranger two months later. Id. ¶ 29. Plaintiff alleges

that he reported these issues to Ms. Bozek, but she failed to intervene or act in the

children’s best interest. Id. ¶¶ 23-24, 26-29. Plaintiff also alleges that Nancy

Eiswirth, a family therapist, failed to report these allegations to the Connecticut

Department of Children and Families. Id. ¶¶ 9, 26-29.


      In July 2015, the children were removed from Ms. Mallett’s custody and taken

to Connecticut Children’s Medical Center for observation. Id. ¶ 32. Plaintiff reported

further incidents of erratic behavior by Ms. Mallett to Ms. Bozek, but she did not

intervene Id. ¶¶ 33-37. Thereafter, the court ordered an evaluation of the children

by psychotherapist Stephen Humphrey, who failed to perform a complete

evaluation and instead aided Ms. Bozek in concealing her negligence. Id. ¶ 39.




1 Throughout the complaint, Plaintiff alleges that his children were maltreated by
the “defendant,” which the Court interprets to mean Ms. Mallett, who is a non-
party, based on the context of the allegations and the custody dispute.
                                            2
           Case 3:21-cv-00282-VLB Document 10 Filed 03/08/21 Page 3 of 9




      The case caption also lists John Joyce, the family therapist Plaintiff and Ms.

Mallett saw before Plaintiff filed for divorce, but no claims are alleged against Mr.

Joyce. See Id. ¶¶ 7, 13, 15. In the causes of action section of the complaint, Plaintiff

alleges negligence by Jackie Newhouse because she made false and slanderous

statements to Mr. Humphrey, which he relied on in his report. Id. ¶¶ 34-36. There

are otherwise no allegations against Ms. Newhouse.


      The opening paragraph of the complaint alleges that the action is brought

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, 42 U.S.C. §

1983, et seq., and Sections 46a-60(a)(1), et seq., of the Connecticut General

Statutes. [Dkt. 1 (Compl.) ¶ 1]. Additionally, the first paragraph also states that

“[t]he [plaintiff] also was the victim of violations under the Americans With

Disabilities Act, and The Health Insurance Portability and Accountability Act of

1996 (HIPAA).”


      Plaintiff avers that jurisdiction is invoked under the provisions of 42 U.S.C.

§ 12101, 42 U.S.C. § 2000e, and 42 U.S.C. § 1983. Id. ¶ 2. Additionally, Plaintiff avers

that the Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1332,

and under 42 U.S.C. § 1988. Id. ¶ 3.


      The Complaint alleges the following causes of action:


      1.    Negligence as to Ms. Bozrek;
      2.    Tortious Interference with a business contract as to Ms. Bozrek;
      3.    Extortion as to Ms. Bozrek;
      4.    Fraud as to Ms. Bozrek;
      5.    Fraud as to Mr. Humphrey;
      6.    Negligence as to Mr. Humphrey;
      7.    Negligence as to Ms. Eiswirth;
      8.    Fraud as to Ms. Eiswirth; and
                                           3
         Case 3:21-cv-00282-VLB Document 10 Filed 03/08/21 Page 4 of 9




      9. Negligence as to Ms. Newhouse

                                     Discussion


      Federal courts have limited subject matter jurisdiction. Gunn v. Minton, 568

U.S. 251, 256 (2013). The party asserting federal jurisdiction must establish

jurisdiction exists by a preponderance of the evidence. Blockbuster, Inc. v. Galeno,

472 F.3d 53, 57 (2d Cir. 2006). “Subject matter jurisdiction is not waivable, and a

lack of subject matter jurisdiction may be raised at any time, by a party or the court

sua sponte.” See Gonzalez v. Thaler, 565 U.S. 134, 141 (2012); see also Sebelius v.

Auburn Reg’l Med. Ctr., 568 U.S. 145, 153 (2013) (“Objections to a tribunal’s

jurisdiction can be raised at any time, even by a party that once conceded the

tribunal’s subject-matter jurisdiction over the controversy.”). If a court lacks

subject matter jurisdiction, it must dismiss the action. See Fed. R. Civ. P. 12(h)(3).


      First, Plaintiff argues that the Court has subject matter jurisdiction based on

diversity of citizenship pursuant to 28 U.S.C. § 1332(a). However, the complaint

does not allege the citizenship of any of the defendants and does not allege

credibly or otherwise that the amount in controversy exceeds $75,000.00. 28 U.S.C.

§ 1332(a). Accordingly, Plaintiff has not established his burden of showing that the

Court has subject matter jurisdiction by virtue of diversity of citizenship pursuant

to § 1332(a).


      Next, pursuant to 28 U.S.C. § 1331, “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of

the United States.” In most cases, federal question jurisdiction arises where federal

law creates the right of action. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804,
                                          4
         Case 3:21-cv-00282-VLB Document 10 Filed 03/08/21 Page 5 of 9




808 (1986)(citing Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr.

for S. California, 463 U.S. 1, 6-9 (1983) and American Well Works Co. v. Layne &

Bowler Co., 241 U.S. 257, 260 (1916)). A case also arises under federal law when

“…vindication of a right under state law necessarily turn[s] on some construction

of federal law.” Franchise Tax Bd., 463 U.S. at 9. The federal issue to be resolved

must be “substantial,” meaning “federal jurisdiction over a state law claim will lie

if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and

(4) capable of resolution in federal court without disrupting the federal-state

balance approved by Congress.” Gunn, 568 U.S. at 258.


      Here, Plaintiff has not alleged a cause of action that “arises under” federal

law. The opening paragraph of Plaintiff’s complaint references Title VII of the Civil

Rights Act of 1964. Title VII makes it unlawful to discriminate against an individual

with respect to the terms and conditions of employment on the basis of an

individual's race, color, religion, sex, or national origin. 42 U.S.C. § 2000e(2)(a). The

complaint does not reference any employment related discrimination in violation

of Title VII and it is not asserted as a cause of action against any defendant.


      Similarly, the opening paragraph also alleges that the complaint is brought

pursuant to the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. (“ADA”)

and the Health Insurance Portability and Accountability Act of 1996, 42 U.S.C. §§

1320 et seq. (“HIPAA”). The first paragraph states “…defendants discriminated

against the plaintiff in psychological evaluation on the grounds of his gender and

disability.” (sic). The complaint is otherwise devoid of factual allegations

establishing that Plaintiff is a qualified individual with a disability pursuant to 42

                                            5
        Case 3:21-cv-00282-VLB Document 10 Filed 03/08/21 Page 6 of 9




U.S.C. § 12102. None of the claims alleged assert a violation of the ADA against any

defendant.


      Similarly, Plaintiff does not allege that any of the named defendants violated

HIPAA. Moreover, the Second Circuit has now held that HIPAA does not provide a

private right of action. Meadows v. United Servs., Inc., 963 F.3d 240, 242 (2d Cir.

2020). Instead, it is enforced by the Secretary of Health and Human Services. 42

U.S.C. § 1320d-3, § 1320d-5. A violation of HIPAA does not constitute a substantial

federal issue to establish jurisdiction. Klein v. Aicher, No. 19-CV-9172 (RA), 2020

WL 4194823, at *2-6 (S.D.N.Y. July 21, 2020), appeal withdrawn, No. 20-2775, 2020

WL 8575591 (2d Cir. Oct. 29, 2020)(state law claims alleging violation of HIPAA did

not present a substantial federal question).


      Section 1988 is asserted as a basis for federal jurisdiction. However, § 1988

does not create a right of action. Weiss v. Violet Realty, Inc., 160 F. App'x 119, 120

(2d Cir. 2005). The statute is procedural in its command to courts that in cases

where federal jurisdiction exists and “… where there are gaps in federal law with

respect to the availability of suitable remedies for civil rights violations, the courts

should look to state law insofar as it is not inconsistent with federal law.” Valley

Disposal, Inc. v. Cent. Vt. Solid Waste Mgmt. Dist., 113 F.3d 357, 362 (2d Cir.1997).


      Finally, Section 1983 provides, in relevant part, “[e]very person who, under

color of any statute, ordinance, regulation, custom, or usage, of any State or

Territory or the District of Columbia, subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the


                                           6
        Case 3:21-cv-00282-VLB Document 10 Filed 03/08/21 Page 7 of 9




deprivation of any rights, privileges, or immunities secured by the Constitution and

laws, shall be liable to the party injured in an action at law, suit in equity, or other

proper proceeding for redress . . . ” Thus, a claim brought under Section 1983

“arises under” federal law because the statute creates a cause of action against

“any person” who deprives another of their federal rights.


      To establish a claim under Section 1983, a plaintiff must allege that (1) the

defendant was a state actor, i.e., acting under color of state law, when they

committed the violation and (2) the defendant deprived the plaintiff of “rights,

privileges or immunities secured by the Constitution or laws of the United States.”

Hayut v. State Univ. of N.Y., 352 F.3d 733, 743–44 (2d Cir.2003) (internal quotation

marks omitted).


      Here, Plaintiff has not alleged that he has been deprived of the “rights,

privileges or immunities secured by the Constitution or laws of the United States”

by a state actor, nor has he expressly alleged a cause of action under § 1983. Of

note, in Milan v. Wertheimer, 808 F.3d 961 (2d Cir. 2015), the Second Circuit held

that guardian ad litems are not state actors for purposes of § 1983 because they

are obliged to represent the interests of their clients and not the interest of the

state. The Second Circuit analogized guardians’ role to court appointed defense

counsel in criminal proceedings. Id. at 964.


      In each count in the complaint, Plaintiff states “as a result of the defendant’s

negligence, the plaintiff has been prejudiced in the judicial system and equal

access to the courts.” See, e.g. Compl. ¶ 45. But Plaintiff does not allege how he


                                           7
        Case 3:21-cv-00282-VLB Document 10 Filed 03/08/21 Page 8 of 9




was prejudiced in the judicial system or denied equal access to the courts. Absent

any colorable allegation that Plaintiff was deprived of a federally protected right,

the Court cannot conclude that any of the tort claims asserted in counts 1-9 of the

complaint are actually claims brought under Section 1983.


      Because Plaintiff’s complaint does not establish that the Court has original

jurisdiction over any of the claims against any of the parties, the Court could not

exercise supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367. The Court must therefore dismiss the complaint absent a showing

by Plaintiff that he has plausibly alleged a claim “arising under” federal law and not

subject to immunity or abstention doctrines.


                                     Conclusion


      As explained above, the allegations in the complaint do not establish that

the Court has subject matter jurisdiction as Plaintiff has not alleged causes of

action that “arise under” federal law pursuant to 28 U.S.C. § 1331. Plaintiff’s

allegations appear to be state tort claims with a connection to custody

proceedings. Plaintiff must therefore show cause as to why federal subject matter

jurisdiction exists and/or amend the complaint to cure any deficiencies.


      Plaintiff is ordered to show cause as to why the Court must not dismiss the

action for lack of subject matter jurisdiction within 21 days of this ruling. The Court

notes that pursuant to Fed. R. Civ. P. 15(a), Plaintiff may amend his complaint once

as a matter of course within 21 days of serving it. If Plaintiff files an amended




                                          8
        Case 3:21-cv-00282-VLB Document 10 Filed 03/08/21 Page 9 of 9




complaint, Plaintiff may address why subject matter jurisdiction exists over the

amended complaint.




                                            IT IS SO ORDERED

                                           ______/s/________________

                                           Hon. Vanessa L. Bryant
                                           United States District Judge


Dated at Hartford, Connecticut: March 8, 2021




                                       9
